Title: To James Madison from James Leander Cathcart, 15 October 1804 (Abstract)
From: Cathcart, James Leander
To: Madison, James


15 October 1804, Leghorn. “This day I was honor’d with your very acceptable letter of the 11th. of June & am extremely happy that my conduct has been approved by his Excellency the President, the good of the service was my sole motive, so far as I was concerned I have been successful & my procuring the Gun & Mortar boats at Naples I presume has at least facilitated the reduction of the Bashaw of Tripoli to reason.
“The enclosed are copys of letters received with yours from Messrs. Barron and Eaton, I don’t subscribe to the latters opinion as I have been always disposed to let the Barbarian chiefs alone while they remain friendly to us but when they infringe existing treatys to chastise them for their arrogance & thereby inspire them with a decided dread of our arms; the Mercury of Newyork arrived last night in which I intend to take passage, provided the good of the service prevents my return in a public ship for I am persuaded from the friendship which the Commodores professes for me that nothing less will prevent them from accomodating me.
“A continental war it seems is inevitable and I am of opinion is absolutely necessary to restore the ballance of power in Europe; the Pope sets out from Rome to crown his sacred Imperial Majesty Napoleone on the 3rd. of November this is reversing the order of things & does not well accord with the opinion form’d by his holiness when this same Napoleone turn’d Mussulman in Egypt; what a flexible faith the little man has acquired! he is notwithstanding a great general & profound politician; but I thank providence that since we have taken possession of Louisiana there is between us and him a gulph! if their was not, I don’t think we have any occasion to fear him, but the Bey of Tunis wisely observes that a fly in a mans throat al’tho it may not choak him may make him cough!!!
“I have not the least doubt but the Emperor of Morocco intended to act as I had the honor to inform you I suspected he would in mine of the 30th. of November 1803 & that he acts under the influence therein mentioned is an incontrovertible fact; the arrival of the Squadron will no doubt prevent him for the present & I think Come. Barron has acted judiciously in leaving the Congress & Essex to watch the motions of his piratical squadron until they are dismantled.”
Adds in a postscript: “I omited to observe that the $4000 for which I placed a credit in Malta Tripoli Naples & Leghorn subject to the order of Come. Preble & Capn. Bainbridge for the use of the Officers & crew of the Philadelphia has not been drawn for, you will therefore please to debit me with that sum until final settlement.”
